Citation Nr: 0604689	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel







INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In February 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c)(2005).

FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue has been 
accomplished.

2.  The veteran's current heart condition was not present in 
service, and is not shown to be related to service, or to a 
service-connected disability.

CONCLUSION OF LAW

Service connection for a heart condition is not warranted. 38 
U.S.C.A. §§ 1101 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case, VCAA letter dated in January 2004, and 
RO correspondence, in particular VCAA letter dated in January 
2004, and RO notification letters dated in December 2004 and 
November 2005, the appellant has been informed of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. Since 
the appellant was informed of the evidence that would be 
pertinent to the claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the claim. The service medical records and all pertinent 
post-service treatment records have been associated with the 
claims file. The service medical records reflect a July 1948 
AGO Form DA 897, requesting all available clinical records. 
Clinical records reflect hospitalization in service in 
July/August 1942, October 1943, and treatment in 1944 and 
1945. In a statement dated February 1982, submitted with his 
October 2003 claim, and subsequent statements, the veteran 
alleged that he was treated for a heart condition in August 
1942, and again during service in the Aleutian Islands from 
August 1942 to 1943. However, although the clinical records 
of hospitalization reflect treatment for various conditions 
in service, they do not reflect any treatment for a heart 
condition. The veteran and his representative urge remand for 
additional search on this point.

On review, the Board finds no reason or justification to 
request another search for hospitalization records under the 
circumstances. As noted below, the service medical records 
are completely devoid of any mention of cardiac complaints or 
abnormalities on enlistment, during service, or at separation 
in 1945. As discussed below, there is no evidence of post-
service cardiac complaints or treatment in service, at 
separation, or post-service until 1970, over 20 years after 
discharge. Thus, there is no evidence in the service or post-
service records that would tend to suggest that additional 
service hospitalization records are outstanding. Notably, the 
hospitalization records reflect the veteran's treatment for 
varying conditions in every year from 1942 to 1945, such that 
there are no questionable lapses of time. The Board concludes 
that, other than the veteran's assertions, there is no 
evidence in the record to justify remand for additional 
search, and remand would be of no benefit to the veteran. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. All identified records 
have been obtained, and the appellant has been afforded 
appropriate VA examination. He and his representative have 
been provided adequate opportunity to provide argument in 
support of the claim. The Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. Thus, the 
Board concludes VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim. Accordingly, a decision on the merits at this stage, 
without remand for any additional development, is not 
prejudicial to the appellant. Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Factual Background

Service medical records reveal that on March 1942 induction 
examination, heart and lung fields were noted to be within 
normal limits. Records obtained in response to an AGO Form DA 
897 request dated in 1948, for all available clinical 
records, reflect hospitalization in July - August 1942 at 
Letterman General Hospital for cellulitis of left cheek, and 
at 179th Station Hospital in October 1943 for nephritis, 
acute, moderately severe of undetermined cause. The veteran 
was also subsequently treated in 1944 for various conditions 
unrelated to the heart, including of the eye, skin, and 
teeth. A January 1945 chest x-ray report noted there was no 
abnormality of the lungs, and noted that the diameter of the 
heart may be positional and did not necessarily signify 
chamber enlargement. On December 1945 separation examination, 
cardiac status was noted as normal, and chest x-ray reflected 
that there was no significant abnormality. 

In a 1948 claim for compensation for pilonidal cyst which was 
denied, the veteran indicated that he was a laborer since 
discharge from service. May 1948 hospitalization notes for 
excision of the pilonidal cyst contained no comments as to 
the veteran's cardiac status. In a March 1954 claim for teeth 
disability, he indicated that he received extractions in the 
Aleutian Islands in 1943. No cardiac disability was claimed 
at that time. 

January 1970 private records of hospitalization reflect 
emergency admission for chest pain. At the time of his 
emergency room admission, he gave no significant past history 
and considered himself in good health. Discharge diagnosis 
was acute myocardial infarction, anterior wall.

In April 1973, the veteran filed a claim for pension and 
submitted a letter from a private physician Dr. L. indicating 
that he was being treated for arteriosclerotic cardiovascular 
disease (ACD) manifested by acute myocardial infarction 
complicated by arrythmias and pericarditis, and also acute 
prostatitis. The veteran reported hospitalizations in 
February and March 1973 for these conditions.

In October 2003 the veteran filed claims of entitlement to 
service connection for a heart condition, varicose veins, and 
heart blockage. He reported treatment in the Aleutian Islands 
in 1942 for heart blockage, and at Letterman General Hospital 
in August 1942 for heart and throat conditions. In a letter 
dated in February 1982, and submitted in with his October 
2003 claim, he asserted that he was hospitalized in service 
in August 1942 at Letterman General Hospital (LGH) for a 
heart condition. He was sent to the Aleutian Islands from 
1942 to 1943, and was again hospitalized for the same 
condition. He asserted that his heart condition became worse 
since his discharge from military service. 

Two of the veteran's service comrades notarized the February 
1982 statement and these were submitted in support of the 
claim.

The veteran underwent VA examination in February 2004. The 
examiner noted that the C file had been reviewed, and the 
veteran was an eighty-four-year old who was in the Army from 
1942 to 1945. A cath procedure in 2002 revealed myocardial 
disease and conduction delay, and the veteran reported 
cholecystectomy and prostatectomy in the 1960's, and a 
history of esophageal dysfunction requiring periodic 
dilatation. The examiner's assessment was that the veteran 
had some significant coronary artery disease in the past 
manifested by anterior wall myocardial infarction (MI) in the 
1970's, he managed to avoid major damage of the heart, and 
was on multiple medications. The examiner opined that it was 
more likely than not that the cause of the veteran's coronary 
artery disease was not at all related to his active duty 
participation in the military. 

In various statements throughout the appeal, and in the most 
recent February 2006 appellant's brief, the veteran and his 
representative maintain that service connection is warranted 
for a heart condition.




III.  Analysis

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. §§ 1101, 1131. 

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service. 38 C.F.R. § 3.303(d).

In this case, the service medical records are completely 
devoid of any defects or abnormalities of the heart. They 
reflect that the veteran was treated for various conditions 
in service, including cellulitis of the nose/face, nephritis, 
and skin and teeth conditions. The service medical records 
contain no complaints, diagnosis or treatment related to a 
cardiac disability. The Board notes that a few years after 
service, in 1948, the veteran filed for pension benefits, and 
did not mention a cardiac disability at that time. 

Clinical records of service hospitalization were specifically 
requested in 1948, and there is no evidence to suggest that 
additional records are missing. Apparently the veteran sought 
treatment on many occasions in each year of service, for a 
variety of conditions which are reflected in the 
hospitalization records. Even assuming, arguendo, that the 
veteran was treated for a cardiac condition in 1942 or 1943, 
there are no treatment records noting any cardiac complaints 
after 1943, and for the remainder of his tour through 1945. 
Significantly, January 1945 chest x-ray was normal, and his 
cardiovascular status at 1945 separation examination was 
noted as normal. Further, the post-service records are devoid 
of any cardiac complaints or treatments until 1970, 
approximately 25 years after separation from service. 
Notably, when seen in January 1970 in the ER for chest pain, 
he gave no past history and considered himself to be in good 
health.

The Board recognizes the veteran's contentions, and those of 
his comrades. However, the record is devoid of any evidence 
to support the contentions, and the statements are not 
competent evidence of incurrence of the alleged condition, or 
of a nexus between the claimed condition and service or a 
service-connected disability. Although lay evidence is 
acceptable to prove the occurrence of an injury in active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). Additionally, 
the VA examiner's opinion found no relationship of the 
current cardiac disability to military service. It is 
entitled to great weight since it was provided after review 
of the veteran's C file and an examination, and contained 
adequate rationale for the opinion.

In sum, the preponderance of the evidence shows no chronic 
cardiac abnormality in service, at separation in 1945, or for 
over 20 years thereafter. A chronic cardiac condition was 
first diagnosed many years after service, and is not shown to 
be related to an injury or disease in service. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a heart condition is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


